DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-8 and 17 in the reply filed on 10/07/2022 is acknowledged.
Claims 9-16 and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/07/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: S11-S17 in FIG. 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 6 is objected to because of the following informalities: 
In claim 6, line 2, “ratio” should read “percentage”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-8 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakurai et al (US 20200152382 and hereinafter Sakurai ‘382).
	In regards to claim 1, Sakurai '382 discloses a ceramic electronic component comprising: a multilayer chip (4 - FIG. 1A; [0176]) having a substantially parallelepiped shape (seen in FIGs. 1A and 3) and including a multilayer structure (seen in FIG. 1A), which includes dielectric layers (10 - FIG. 1A; [0176]) and internal electrode layers (12 - FIG. 1A; [0176]) that are alternately stacked (seen in FIG. 1A), and cover layers (11 - FIG. 1A; [0177]) respectively disposed on a top face and a bottom face of the multilayer structure in a first direction (Z - FIG. 1A; [0177]) in which the dielectric layers and the internal electrode layers are alternately stacked (seen in FIG. 1A), the dielectric layers being mainly composed of ceramic (described in [0179] & [0180]), the internal electrode layers being formed so as to be alternately exposed to two edge faces (4a & 4b - FIG. 1a; [0186]) opposite to each other of the multilayer structure (seen in FIG. 1A); and 
	a pair of external electrodes (6 & 8 - FIG. 1A; [0176]) formed from the respective edge faces to at least one of side faces of the multilayer chip (seen in FIGs. 1A & 2A1), 
	wherein a ratio of a thickness of the multilayer chip in the first direction to a width of the multilayer chip in a shorter side direction (X - FIG. 2A1; [0176]) is 0.7 or less (described in [0028], [0189], & [0200], noting the total thickness may be 60 µm or smaller, upper and lateral electrode parts 6b, 8b, 6c & 8c may be 2-15 µm, and the width of the capacitor may be 200 to 600 µm; thus, Sakurai '382 discloses a ratio of a thickness of the multilayer chip in the first direction to a width of the multilayer chip in a shorter side direction is 0.097; ((60 µm - 2 µm)/(600 µm - 2*2 µm))), 
	wherein a thickness of a capacitance section (13 - FIG. 1A; [0177]) where adjacent internal electrode layers connected to different external electrodes are opposite to each other in the first direction is equal to or greater than 2.2 times at least one of thicknesses of the cover layers in the first direction (described in [0177] and Table 11, noting the thickness of region 13 is 10 to 75% of a total thickness of the capacitor, which may be 45 µm (=0.75*60 µm), the lower cover layer thickness may be the same as the upper cover layer thickness, the thickness of one cover layer is 6.5 µm (=0.5*(60µm - 45µm - 2µm)); thus, Sakurai '382 discloses a capacitance section is 6.9 times (= 45 µm/6.5 µm) at least one of thicknesses of the cover layers in the first direction).

	In regards to claim 2, Sakurai '382 further discloses wherein the thickness of the capacitance section in the first direction is equal to or greater than 2.3 times at least one of the thicknesses of the cover layers in the first direction (as described in the rejection for claim 1 above, Sakurai '382 discloses a capacitance section is 6.9 times (= 45 µm/6.5 µm) at least one of thicknesses of the cover layers in the first direction).

	In regards to claim 3, Sakurai '382 further discloses wherein the thickness of the capacitance section in the first direction is equal to or greater than 3.0 times at least one of the thicknesses of the cover layers in the first direction (as described in the rejection for claim 1 above, Sakurai '382 discloses a capacitance section is 6.9 times (= 45 µm/6.5 µm) at least one of thicknesses of the cover layers in the first direction).

	In regards to claim 4, Sakurai '382 further discloses wherein the thickness of the capacitance section in the first direction is equal to or greater than 3.5 times at least one of the thicknesses of the cover layers in the first direction (as described in the rejection for claim 1 above, Sakurai '382 discloses a capacitance section is 6.9 times (= 45 µm/6.5 µm) at least one of thicknesses of the cover layers in the first direction).

	In regards to claim 7, Sakurai '382 further discloses wherein the thickness of the multilayer chip in the first direction is 0.110 mm or less (as described in the rejection for claim 1 above, Sakurai '382 discloses the thickness of the multilayer chip in the first direction is 0.058 mm (= 60 µm - 2 µm)).

	In regards to claim 8, Sakurai '382 further discloses wherein the thickness of the multilayer chip in the first direction is 0.06 mm or less (as described in the rejection for claim 1 above, Sakurai '382 discloses the thickness of the multilayer chip in the first direction is 0.058 mm (= 60 µm - 2 µm)).

	In regards to claim 17, Sakurai '382 further discloses wherein the thickness of the capacitance section in the first direction is equal to or greater than 2.2 times the thickness of each of the cover layers in the first direction (as described in the rejection for claim 1 above, Sakurai '382 discloses a capacitance section is 6.9 times (= 45 µm/6.5 µm) the thickness of each of the cover layers in the first direction).

Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suga et al (US 20140285947 and hereinafter Suga ‘947).
	In regards to claim 1, Suga '947 discloses a ceramic electronic component comprising: a multilayer chip (11 - FIG. 2; [0022]) having a substantially parallelepiped shape (seen in FIGs. 1 & 2 and described in [0022]) and including a multilayer structure (seen in FIG. 2), which includes dielectric layers (11b - FIG. 2; [0024]) and internal electrode layers (11a - FIG. 2; [0024]) that are alternately stacked (seen in FIG. 2), and cover layers (11c - FIG. 2; [0024]) respectively disposed on a top face and a bottom face of the multilayer structure in a first direction (upward in FIG. 2) in which the dielectric layers and the internal electrode layers are alternately stacked (seen in FIGs. 2 & 3), the dielectric layers being mainly composed of ceramic (described in [0024]), the internal electrode layers being formed so as to be alternately exposed to two edge faces (leftward and rightward faces of chip 11 as seen in FIG. 2) opposite to each other of the multilayer structure (seen in FIG. 2); and 
	a pair of external electrodes (12 - FIG. 2; [0022]) formed from the respective edge faces to at least one of side faces of the multilayer chip (seen in FIGs. 1 & 2), 
	wherein a ratio of a thickness of the multilayer chip in the first direction to a width of the multilayer chip in a shorter side direction is 0.7 or less (described in [0023], [0030] and [0032], noting a height of the capacitor is 150 µm, a width of the capacitor is 500 µm, a thickness of wraparound part 12b of each electrode 12 may be 12 µm; thus, Suga '947 discloses a ratio of a thickness of the multilayer chip in the first direction to a width of the multilayer chip in a shorter side direction is 0.265 (=(150 µm - 2*12µm)/(500 µm - 2*12µm))), 
	wherein a thickness of a capacitance section where adjacent internal electrode layers connected to different external electrodes are opposite to each other in the first direction is equal to or greater than 2.2 times at least one of thicknesses of the cover layers in the first direction (described in [0023] & [0032] and FIGs. 3-4, noting a thickness of the capacitance region being 94 µm (=150 µm - 2*12 µm - 2*16 µm when the thickness of at least one cover layer T11c is 16 µm; thus, Suga '947 discloses a thickness of a capacitance section is 5.875 times (= 94 µm/16 µm) at least one of thicknesses of the cover layers in the first direction)).

	In regards to claim 5, Suga '947 further discloses wherein the number of the internal electrode layers that are stacked per 10 µm of thickness of the capacitance section in the first direction is 1 or greater and 10 or less (as described in the rejection for claim 1 above and further described in [0023], Suga '947 discloses the number of the internal electrode layers that are stacked per 10 µm of thickness of the capacitance section in the first direction being 1.6 or greater ((15 or greater/94 µm)*10 µm)).

	In regards to claim 6, Suga '947 further discloses wherein in a cross-section orthogonal to a facing direction of the side faces of the multilayer chip (cross-section seen in FIG. 3), a percentage of the number of the internal electrode layers each having a distance of 1.5 µm or less from a corresponding one of the external electrodes in a second direction (rightward in FIG. 3) in the cross-section to a total number of the internal electrode layers is 80% or less (seen in FIGs. 2-4, noting 50% of the internal electrodes being connected to a corresponding external electrode and further noting the remaining internal electrodes having a distance of greater than approximately 160 µm from the corresponding external electrode), the second direction being a direction in which the two edge faces are opposite to each other (seen in FIGs. 2 & 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200234883 – [0030]
US 20160225525 – FIG. 8
US 20150075853 – FIG. 2 and [0019] & [0025]

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL M DUBUISSON/Examiner, Art Unit 2848 

/David M Sinclair/Primary Examiner, Art Unit 2848